                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JOHN L. ROSEMAN,

               Plaintiff,                                    Case Number 18-13042
v.                                                           Honorable David M. Lawson
                                                             Magistrate Judge David R. Grand
INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURAL IMPLEMENT WORKERS
OF AMERICA (UAW), FCA US, LLC,
UAW LOCAL 1700, and UAW LOCAL 140,

               Defendants.
                                              /

                ORDER ADOPTING REPORT AND RECOMMENDATION
                      AND DISMISSING MOTIONS AS MOOT

       Presently before the Court is the report issued on January 29, 2019 by Magistrate Judge

David R. Grand pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the parties’

earlier filed dispositive motions as moot, because the magistrate judge recently issued an order

granting the plaintiff’s motion for leave to file an amended complaint. Although the report stated

that the parties to this action could object to and seek review of the recommendation within

fourteen days of service of the report, no objections have been filed thus far. The parties’ failure

to file objections to the report and recommendation waives any further right to appeal. Smith v.

Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure

to object to the magistrate judge’s report releases the Court from its duty to independently review

the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the findings

and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 52) is

ADOPTED, and the parties’ pending dispositive motions (ECF No. 25, 26, 36, 48) are
DISMISSED as moot, without prejudice to the parties’ rights to seek further relief at an

appropriate time.

                                                                 s/David M. Lawson
                                                                 DAVID M. LAWSON
                                                                 United States District Judge

Date: February 21, 2019


                                       PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was
                    served upon each attorney or party of record herein by
                    electronic means or first class U.S. mail on February 21, 2019.

                                               s/Susan K. Pinkowski
                                               SUSAN K. PINKOWSKI




                                                 -2-
